Title: To James Madison from James Monroe, 3 June 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Near Richmond June 3. 1815.
                    
                    The late heat has not agreed well with me; I shall however set out for albemarle tomorrow with my family, where I have been expected some days past. I had at first intended to leave mrs monroe here, but after duly considering the subject it has been decided that she & both our daughters will go up with me. This change producd a delay of some days to make the necessary preparation. If my health permits, and you desire it, I will soon call on you, tho’ I would rather delay it, till I set out for Loudoun & washington, for which a week at home will suffice. By the time I reach albemarle, it is probable we shall have recd. something from Europe, & perhaps our ministers may have arrivd. I will attend whenever you desire it.
                    
                    I enclose you mr Bakers letter to me respecting the surrender of the posts, and a sketch of my reply, which if you approve it, you will be so good as to forward with the letter to mr Pleasanton. I have thought that it would be best to restore malden, putting them in the wrong in the whole transaction, taking advantage of the opportunity afforded, to state likewise, the frankness & sincerity with which this govt. has acted towards G Britain, in executing the treaty, reducing the army, sending the squadron to the mediteranean &ce. Mr Bakers’ explanations seemed to invite, such an exposition, by allusion only. Should any mishap occur, it will I hope be found useful hereafter.
                    Mr Dallas has mentiond to me the difference between the secry of the navy & the navy board. I was always fearful that the institution of a navy board would produce that result. The members, Being naval commanders of high character & experience, would be sure to feel their own importance, & be apt to endeavour to gain the ascendancy. A collision promised, to embarrass the govt., for if the secry, yielded, his office would become nominal; the board would be the efficient member of that dept.; he would not like to be their instrument; & they could not take a seat in the Cabinet. On whichever side, you inclind, difficulties presented themselves. If against the board, its weight, & the well earned popularity of the navy, might be turnd against him. Still there appears to me to be but one course to be pursued, which is to support the Secry in his just rights. If the navy officers rule every thing belonging to the dept., there ceases to be a dept.; the govt. in that branch is not a representative one, but a species of oligharchy. It is important to avoid a contest, and obtain an accomodation if practicable, & I have suggested this to mr Dallas.
                    He informs me that Genl. wilkinson is about commencing hostilities thro’ the Aurora on the govt., in consequence, I presume, of nothing being yet done for him. I have stated to mr Dallas, a hope that he would not deprive the govt. of the means of making some provision for him. That he ought to know, that the disposition existed, and to wait, the opportunity for the govt. to improve it. If he makes the attack he is gone. The admn. will be freed from all anxiety in his account. I am convinc’d that the appointment of him to any important office, would do it, more injury, than his attack possibly could. We will confer on this whole subject soon.
                    There have been so many applications for the secrysp. to the mississippi territory that I do not recollect the names of all, nor their comparative merits. If mr Calhoun recommended ware, the circumstance of his being a resident there, & favord by the govr., undoubtedly gives him the preference. You will recollect, as I lately sent the papers to you, and be so good as make a note for mr Pleasanton’s direction. With great respect & esteem your friend
                    
                        
                            Jas. Monroe
                        
                    
                 